Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/643,915 filed 3/3/20. Claims 1, 2, 5-12 & 15-20 are pending. Claims 3, 4, 13 & 14 have been cancelled due to an amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Loren R Hulse on 3/4/22.
The application has been amended as follows: 
Claim 1
Line 20: “a clockwise direction” has been amended as -- the clockwise direction --.
Claim 10
Line 2: “the driving side” has been amended as -- a driving side --.
Line 3: “the driven side” has been amended as -- a driven side --.


Claim 11
Line 21: “a clockwise direction” has been amended as -- the clockwise direction --.
Claim 20
Line 2: “the driving side” has been amended as -- a driving side --.
Line 3: “the driven side” has been amended as -- a driven side --.
Allowable Subject Matter
Claims 1, 2, 5-12 & 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 11, the prior art of record fails to show or render obvious a locking side of the recess extending from the clamping disc which is small enough to ensure that the jamming roller comes into contact with the housing; and wherein one part of the freewheel side of the recess extends beyond the locking side in a clockwise direction, and another part of the freewheel side of the recess lies behind the locking side in a clockwise direction in combination with the remaining limitations of claims 1 & 11 respectively.
Regarding claims 10 & 20, the prior art of record fails to show or render obvious a driving device, which is coupled with at least one driver on the driving side; an end effector, which is coupled with a driver on the driven side and wherein the driver on the driving side is or can be engaged with the driving projections and the driver on the driven side is or can be engaged with the driven projections in combination with the remaining limitations of claims 10 & 20 respectively.

Response to Arguments
Applicant’s arguments filed 11/9/21 with respect to claims 1, 2, 5-12 & 15-20 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. The rejection of claims 2, 5-7, 12 & 15-17 under 35 U.S.C. 112(b) has been withdrawn. The rejection of claims 1, 2, 7-9, 11, 12 & 17-19 under 35 U.S.C. 102(a)(1)/103 has been withdrawn. The rejection of claims 1, 7-9, 11 & 17-19 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hungerford ‘479 teaches an engine starter but lacks the recess extending beyond the locking side in a clockwise direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659